Citation Nr: 9920505	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for additional 
left knee disability resulting from arthroscopic left knee 
surgery performed on August 2, 1996 at a Department of 
Veterans Affairs (VA) medical facility.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from July 1959 to July 1963.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  The 
Board, in November 1997, remanded the claim for further 
development.  The RO conducted the actions required by the 
remand and again denied the claim in January and March 1999.  

The appellant testified at a hearing held in May 1997 at the 
RO before a Hearing Officer.  In his February 1997 
substantive appeal, the appellant had requested a hearing 
before a travel Member of the Board.  He withdrew this 
request in a May 1997 statement.  

At the time of the Board's November 1997 remand, the Texas 
Veterans Commission (TVC) represented the appellant.  In a 
July 1998 statement, the appellant wrote: "I wish to drop 
[TVC] as my representative."  This statement is a valid 
revocation of TVC's authority to act on behalf of the 
appellant.  See 38 C.F.R. § 20.607 (revocation may be made at 
any time in writing and is effective as of the date of 
receipt by VA).  Despite this revocation, the RO continued to 
forward to TVC copies of correspondence with the appellant; 
TVC also filed a statement in support of the claim in May 
1999.  While the appellant has properly revoked TVC's power 
to represent him, the Board will incorporate TVC's arguments 
into the appellant's contentions to the extent that they are 
favorable to the appellant.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  Additional disability associated with the left knee 
following the August 2, 1996 procedure represents a natural 
progression of the left knee osteoarthritic disorder.  
CONCLUSION OF LAW

The criteria for compensation benefits for additional left 
knee disability resulting from arthroscopic left knee surgery 
performed on August 2, 1996 at a VA medical facility are not 
met.  38 C.F.R. §§ 1151, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  VA has 
a resulting statutory obligation to assist the appellant in 
the development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The November 1997 remand directed that additional 
steps be taken to secure copies of VA clinical records and to 
examine the appellant to determine the nature of any 
additional disability following the August 2, 1996 surgery.  
Copies of VA clinical records were received in January 1998 
and a VA orthopedic examination was conducted in March 1998.  
On appellate review, the Board sees no areas in which further 
development may be fruitful.  

Criteria

The law governing claims for compensation benefits under 
38 U.S.C.A. § 1151 has, in recent years, been the subject of 
extensive litigation that has significantly altered the 
analysis required in adjudication of such claims.  In 
pertinent part, section 1151 provided that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of his or her own willful 
misconduct, and such injury or aggravation resulted in 
additional disability or death, disability compensation was 
to be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  See  38 C.F.R. 
§ 3.358 (1991) (the implementing regulation interpreted 
section 1151 to encompass only additional disability 
resulting from VA negligence or accidents occurring during 
treatment).  


In Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994), the 
U.S. Supreme Court held that the VA interpretation of 
38 U.S.C.A. § 1151, as encompassing only additional 
disability resulting from VA negligence or accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of fault 
on the part of VA.  

The Supreme Court determined that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was inconsistent 
with the plain language of 38 U.S.C.A. § 1151 with respect 
the regulation's inclusion of a fault or accident 
requirement.  

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. at 556, n.3 ("We do not, of course, 
intend to cast any doubt on the regulations insofar as they 
exclude coverage for incidents of a disease's or injury's 
natural progression, occurring after the date of treatment.  
[citation omitted]  VA action is not the cause of the 
disability in those situations.").  

In summary, the Supreme Court found that the language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability was compensable.  

In a January 1995 opinion, the Attorney General of the United 
States held that, as to the full extent to which § 1151 
benefits were authorized under Gardner, the Supreme Court 
intended to recognize only a narrow exclusion to the no fault 
rule, confined to injuries that are the necessary, or at 
most, close to certain results of medical treatment.  


On March 16, 1995, VA published amended regulations in 
conformance with the Gardner decision, removing from 
subsection (c)(3) of 38 C.F.R. § 3.358 the "fault" 
requirement struck down by the Supreme Court.  Section 
3.358(c)(1) now provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Section 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  Section 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) (1995), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical or surgical treatment was authorized, or (4) is the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  Because the appellant filed his claim 
in October 1996, after the effective date of the new 
regulation, the claim is governed by this version of the law 
and regulations as interpreted by the Supreme Court in 
Gardner and implemented by VA in the amended 38 C.F.R. 
§ 3.358(c)(3).  

(Effective on October 1, 1997, Congress amended 38 U.S.C.A. 
§ 1151.  See 38 U.S.C.A. § 1151 (West Supp. 1998).  The 
effect of the amendment was to reverse Gardner, which held 
that no showing of negligence was necessary for recovery 
under section 1151.  

However, this change in the law is inapplicable to the 
appellant's claim as it was filed before October 1, 1997.  
See VAOPGCPREC 40-97 (holding that claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997 must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date).)  

Factual Background

The appellant contends his left knee worsened following 
arthroscopic surgery at a VA medical facility on August 2, 
1996.  The August 1996 VA hospital discharge summary report 
and the August 2, 1996 surgical report do not support his 
contention that the left medial meniscus was totally removed 
during this surgery; instead, the chondromalacia and meniscus 
tear found in the left knee were debrided, and several drill 
holes were inserted into the subchondral bone in the medial 
femoral condyle.  

The post-surgical VA medical records, from August to November 
1996, reflect continuing complaints of and treatment for 
chronic left knee pain, worse than before the August 1996 
procedure, with the appellant frequently described as wearing 
a knee brace and/or utilizing a cane for ambulation.  A March 
1997 VA medical statement indicated a guarded prognosis with 
respect to his knee deterioration.  

A private physician, in an April 1997 report, indicated there 
had been no improvement following the August 2, 1996 
procedure.  "He is actually worse since his surgery, 
developing more arthritis and pain."  The report discussed 
the appellant's current symptoms, and concluded he had 
osteoarthritis of the left knee eventually requiring a total 
knee replacement.  

The appellant testified at his May 1997 personal hearing that 
the repair work completed as part of the surgical procedure 
made the left knee symptoms worse.  He essentially maintained 
he had more pain and stiffness, and less responsive reflexes, 
after the procedure.  He also noted he used a cane and brace, 
took Motrin for pain, and had been told that the left knee 
would not get any better and that he would require a total 
knee replacement in about 10 years.  

VA clinical records from May 1997 to January 1998 showed 
continuing pain, joint line tenderness, and mild degenerative 
joint disease of the left knee, with no relief from use of 
the brace.  

A March 1998 VA examination report, prepared pursuant to the 
remand directives, shows a diagnosis of moderate 
osteoarthritis of the left knee.  The examiner noted that he 
had reviewed the claims file, including the pre- and post-
August 2, 1996 clinical records, and interviewed the 
appellant.  He wrote that the appellant stated he was not 
improved by the surgery, but had progressively more pain in 
the left knee and more disability.  It was noted that the 
appellant was fitted for a long-leg brace in November 1996, 
which he said was a little benefit.  

The examiner opined that, based on review of the records, the 
appellant had proper care for the osteoarthritis and that the 
surgery was properly completed.  He remarked that the medial 
and lateral femoral condyles, medial tibial plateau, patella, 
and medial meniscus were debrided and smoothed " as best as 
could be done."  He concluded that the surgery was warranted 
and properly conducted, although it did not cure or abate his 
symptoms.  He speculated that the appellant must either put 
up with the disease or undergo additional surgical 
intervention, with eventual total knee replacement; the use 
of a brace was only a temporary solution.  The examiner also 
opined, specifically with respect to the Board's remand 
directives, that the appellant probably had additional mild 
disability (subjective more than objective), after the August 
2, 1996 surgery, due to natural progression of the left knee 
condition.  

A March 1998 private physician's statement indicated that the 
appellant complained of continuing deterioration of the left 
knee since the August 2, 1996 procedure.  The impression was 
severe chondromalacia of the medial compartment of the left 
knee and moderate chondromalacia patellofemoral articulation.  
The physician noted he discussed with the appellant the 
likely increase in future symptomatology and possible future 
treatment plans.  

In a September 1998 VA clinical record, it was noted that the 
August 2, 1996 procedure was "unsuccessful per [the 
appellant]."  The examiner reported the appellant did not 
want further medications or surgery, and diagnosed advanced 
osteoarthritis of the left knee.  

Analysis

The pertinent law and regulations cited above provide for 
compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from VA treatment, as long as that 
additional disability was not due to the natural progression 
of the left knee condition or was an intended consequence of 
the August 2, 1996 procedure.  The appellant testified at his 
May 1997 hearing, and contended in various statements, that 
the present severity of the left knee condition was an 
unintended additional disability.  

The record does not show, however, that the appellant has the 
requisite expertise to render such a medical opinion.  
Generally, the testimony of lay persons ostensibly untrained 
in medicine cannot constitute competent medical evidence.  As 
a layperson, he certainly can provide an eyewitness account 
of his present and past symptomatology.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994).  However, his capability to offer 
such evidence is different from his capability to offer 
evidence that requires medical knowledge.  A witness 
qualified as an expert by knowledge, skill, experience, 
training, or education essentially must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record indicates that the appellant worked in a 
supply capacity in service and, recently, as an airline 
reservations supervisor.  The record does not indicate that 
he has the requisite medical expertise to render a medical 
opinion.  

For the most part, the evidence of record concerning the 
post-August 2, 1996 left knee symptomatology identified 
additional disability since the procedure.  The VA clinical 
records from August to November 1996, and in March 1997, 
indicated increased complaints of pain, use of a brace and 
cane, and a guarded prognosis for the left knee.  

The April 1997 private physician's statement revealed his 
opinion that the appellant had more arthritis and pain since 
the procedure.  VA clinical records from May 1997 to January 
1998 revealed continuing pain, and the March 1998 VA examiner 
noted mild additional disability.  The March 1998 private 
physician's statement referred to a likely continued increase 
in left knee symptomatology.  These documents together 
illustrate additional symptomatology associated with the left 
knee since the August 2, 1996 procedure.  

That conclusion, however, does not end the Board's inquiry.  
The Board must also determine whether this additional 
disability was due to the natural progression of the left 
knee disorder or whether it represented the intended 
consequences and not merely the foreseeable risks of the 
procedure.  The only medical evidence of record addressing 
the etiology of any additional left knee disability is the 
March 1998 VA examination report.  The examiner there opined 
that the additional mild disability following the procedure 
was due to natural progression of the left knee condition.  
In doing so, the examiner implied that the additional 
disability did not represent an intended consequence or a 
foreseeable risk of the procedure.  

The appellant argued at his May 1997 hearing that he did not 
give informed consent to the repairs undertaken by VA 
physicians during the August 2, 1996 procedure.  He further 
maintained that his signature on the consent form was not 
properly witnessed.  The August 1, 1996 consent form 
indicated he consented to a left knee arthroscopy with 
possible partial medial meniscectomy versus repair of 
meniscus, and all indicated procedures.  

The physician attested that he counseled the appellant as to 
the possibility of bleeding, infection, damage to surrounding 
structures including blood vessels, nerves, tendons, and 
ligaments, pain, and the need for further surgery.  Thus, the 
record shows that the appellant consented to the procedure 
and its incidental repairs, and that the consent form was 
properly witnessed.  

Although the consent form indicated that the appellant was 
informed of various risks, the March 1998 VA examiner opined 
that the additional disability was the result of the natural 
progression of the left knee symptoms and did not indicate 
that it represented the necessary consequences of the 
procedure.  Therefore, the appellant's contentions here do 
not outweigh the medical conclusion that additional 
disability after the August 2, 1996 procedure was a natural 
progression of the left knee disorder.  

Therefore, because the record reveals additional left knee 
symptomatology resulting from the natural progression of the 
left knee disorder, compensation under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358 is precluded.  


ORDER

Entitlement to disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional left knee disability 
resulting from arthroscopic left knee surgery performed on 
August 2, 1996 at a Department of Veterans Affairs (VA) 
medical facility is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

